111 Huntington Avenue, Boston, Massachusetts02199-7618 Phone 617-954-5000 January 3, 2014 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust I (the “Trust”) (File Nos.33-7638 and 811-4777) on behalf of MFS® Cash Reserve Fund, MFS® Core Equity Fund, MFS® Global Leaders Fund, MFS® New Discovery Fund, MFS® Research International Fund, MFS® Technology Fund and MFS® Value Fund (the “Funds”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter, on behalf of the Trust, as certification that the Prospectuses and Statement of Additional Information for the Funds do not differ from those contained in Post-Effective Amendment No. 68 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on December 23, 2013. Please call the undersigned at (617) 954-6765 or David Harris at (617) 954-4417 with any questions you may have. Very truly yours, JOHNATHAN C. MATHIESEN Johnathan C. Mathiesen Assistant Vice President and Associate Counsel JCM/bjn
